            Case 4:21-cv-00007-LPR Document 7 Filed 01/25/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

RICHARD MORROW,                                                                                      PLAINTIFF
ADC #175332

v.                                  Case No. 4:21-cv-00007-LPR-JTK

F. STEWARD, et al.                                                                               DEFENDANTS

                                                     ORDER

         Before the Court is Plaintiff Richard Morrow’s Motion to Voluntarily Dismiss this case.

(Doc. 6).     Federal Rule of Civil Procedure 41(a)(1)(A)(i) states that a “plaintiff may dismiss an

action without a court order by filing a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment.” No defendant has been served1 and no defendant

has appeared to respond to the Complaint.               Therefore, Mr. Morrow is entitled to dismiss this

action pursuant to Rule 41(a)(1)(A)(i).          This action is dismissed without prejudice.

         A Judgment shall accompany this Order.

         IT IS SO ORDERED this 25th day of January 2021.


                                                               ________________________________
                                                               LEE P. RUDOFSKY
                                                               UNITED STATES DISTRICT JUDGE




1
  See Order (Doc. 4) at 2 (stating that “[s]ervice is not appropriate at this time” because Mr. Morrow’s Motion to
Proceed In Forma Pauperis was denied and the filing fee had not been paid).
